81 F.3d 149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Dennis HUBER, Plaintiff--Appellant,v.Liberty UNIVERSITY, Defendant--Appellee.
No. 95-1693.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996Decided:  March 29, 1996

Appeal from the United States District Court for the Western District of Virginia, at Lynchburg.   Jackson L. Kiser, Chief District Judge.  (CA-94-77-L)
William Dennis Huber, Appellant Pro Se.
Robert Eastwood Glenn, Phillip Richard Lingafelt, GLENN, FLIPPIN, FELDMANN & DARBY, Roanoke, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his state law fraud action as barred by the applicable statute of limitations.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Huber v. Liberty Univ., No. CA-94-77-L (W.D.Va. Feb. 17, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED